Prevention and settlement of conflicts of jurisdiction in criminal proceedings (debate)
The next item is the report by Renate Weber, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the initiative of the Czech Republic, the Republic of Poland, the Republic of Slovenia, the Slovak Republic and of the Kingdom of Sweden for adoption of a Council framework decision 2009/.../JHA on prevention and settlement of conflicts of exercise of jurisdiction in criminal proceedings (08535/2009 - C7-0205/2009 -.
Vice-President of the Commission. - (FR) Madam President, as this is the first time that I have spoken before this new Parliament, I would like to congratulate you on being elected to the Vice-Presidency.
As far as the Weber report is concerned, I speak on behalf of Vice-President Barrot and I would like first of all to thank the rapporteur and the members of the Committee on Civil Liberties, Justice and Home Affairs for the excellent quality of their work. The Commission welcomes the report and supports some of the proposed amendments. The Commission is, by and large, in favour of the proposal presented by five Member States, although the text is not as ambitious as it would have wished. More specifically, the Commission deplores the fact that the scope of the framework decision has been limited to cases where the same person is subject to parallel criminal proceedings for the same offence. The Commission also regrets the fact that the obligation to refer to Eurojust cases where there is a conflict of jurisdiction has been limited and that the list of criteria which must be taken into account to determine the most appropriate jurisdiction has been removed from the operative part of the text. These amendments have weakened the text of the proposal, taking away most of its added value.
From the Commission's point of view, the proposal should be considered only as a first step towards the prevention and settlement of conflicts of jurisdiction in the framework of criminal proceedings and should subsequently be replaced with a more exhaustive proposal. The Commission will also consider this in the light of the changes made in this area by the Treaty of Lisbon, which I hope will enter into force as soon as possible.
rapporteur. - Madam President, the positive result of the Irish referendum on the Lisbon Treaty brings us one step closer to that moment in time when the European Parliament will not only be consulted by the Council, but will have codecision powers on matters which are now under the third pillar.
The question then is: why is the Council so keen to adopt legislation a few months before that date when, moreover, that legislation does not represent a step forward in establishing a genuine European area of freedom, security and justice? The truth is that this proposal does not help prevent any conflicts of jurisdiction, and does not provide for any settlement when such situations arise. This could be done, for example, by reducing multiple jurisdiction and by allocating jurisdiction to Member States, as was done through various regulations on civil law, with the obligation to mutually recognise the decisions that followed from that allocation of jurisdiction. Instead, this Framework Decision is limited to a duty of Member States to inform one another and to enter into direct consultation in order to reach 'consensus on any effective solution aimed at avoiding the adverse consequences arriving from parallel proceedings'.
That is why I was not surprised when, during the exchange of views in the Committee on Civil Liberties, Justice and Home Affairs a few weeks ago, the Commission - although supporting the current proposal - mentioned it would come up with a new proposal at a later stage. That is also why I am not surprised by what the Commissioner has said this evening. I thank the Commission for being so honest about the proposal, but have to say that I consider this proposal and the entire procedure for its adoption a good example of how we should not legislate within the European Union. I strongly believe that what is important is to protect our citizens' rights and not just to tick boxes. By the way, the Council is not present today, although the Presidency was one of the initiators of the proposal. I have to stress that within the European Parliament, we took our work very seriously. We worked in good faith during the last mandate and this one, and would hope to be sending a message on our views on having more effective legislation.
What I welcome about this proposal is that the current text explicitly refers to the principle of ne bis in idem. This was due to the exchange of views we had with the Council and the Commission, as the original text proposed did not mention it at all. The report I drafted pays particular attention to three aspects.
Firstly, I believe that the protection of persons formally charged must receive the highest attention and consistent procedural safeguards have to be provided for. These should include the right of the formally charged person to receive enough information for him or her to have a basis upon which to challenge any solution which does not appear to be reasonable. Secondly, with regard to the details concerning the person formally charged, which national authorities exchange through the notifications, I support the idea that it is important to ensure an adequate level of data protection and that it should be specified in this Framework Decision what kind of personal data is exchanged.
Last but not least, I strongly believe that the involvement of Eurojust in the decision on the choice of jurisdiction is of the utmost importance. In my opinion, Eurojust should be involved from the earliest stage because of its coordinating role and because of its more and more relevant tasks. I am among those who consider that we created this Agency not only to show that we are concerned with combating transborder crime, but because we need strong instruments. Eurojust has already proved in the years since its establishment that it deserves our trust. That is why I am surprised by the reluctance shown by the Council and by some colleagues in the European Parliament. Having said that, I would like to call on the European Commission to present at the earliest opportunity a proposal completing this Framework Decision on the conflicts of jurisdiction. I will finish by thanking the shadow rapporteurs for the way they worked on this report.
on behalf of the PPE Group. - Madam President, I would also like to start by thanking the rapporteur for the very good cooperation we have had in this matter. As the shadow rapporteur for the PPE Group, I would like to present the PPE position on the Framework Decision as it is and, of course, on the amendments.
The PPE position differs from that of the rapporteur on two matters. The first is the degree of involvement of Eurojust in direct communication between the domestic authorities. While the rapporteur asks for mandatory involvement of Eurojust in every case from the initial stage of communication, we believe that the referral to Eurojust should only take place when national authorities fail to reach consensus because, after all, as it is now, this initiative is about direct communication.
We, too, would like to strengthen Eurojust and its part in the judicial cooperation. Our position on this matter only seeks to prevent bureaucracy. If there is a possibility of the two parties reaching consensus, why introduce another body and procedure? We do believe and agree that Eurojust must play a role when the parties fail to reach consensus, but where there is not a problem, we give the national authorities the flexibility to have direct bilateral contacts, which also boosts public trust.
The second matter relates to another proposed amendment which extends the competence of Eurojust beyond that provided in Article 4 of the Eurojust decision. We believe that this matter, if it is to be discussed, should be approached in relation to the Eurojust decision via the main door. This is why we will vote against these amendments.
However, there are no key points, so we will vote for the report as we want to encourage the exchange of information between national authorities. We also support the oral amendment tabled today.
Finally I would like to stress that the PPE is keen to see judicial cooperation enhanced, and supports a European policy which should help citizens have the same guarantees and procedures in all Member States.
A criminal law policy which secures the fundamental human rights of persons involved in criminal proceedings is one of the priorities of the European Community.
The draft framework decision arose from an initiative of the Czech Presidency and it provides a legal framework for protecting persons involved in criminal proceedings and particularly for strengthening adherence to the principle of ne bis in idem. In my opinion, the adoption of this legislative proposal is therefore essential, not only to protect persons involved in criminal proceedings, but also to increase legal certainty for EU Member State citizens.
The mechanism for resolving conflicts of exercise of jurisdiction should provide a way of eliminating situations where a number of Member States mount criminal prosecutions against one and the same person for one and the same crime. It should also rule out the possibility of multiple decisions being issued in respect of one and the same case.
The framework decision imposes an obligation on Member States to inform each other about the existence of parallel criminal proceedings, but it does not establish a comprehensive legal mechanism for resolving them. I see shortcomings mainly in the vagueness of the legal text, which, in most cases, does not specify any deadlines for fulfilling the stated obligations. At the same time, the role of Eurojust is unclear and there is also a failure to exploit the potential of this institution for resolving conflicts of exercise of jurisdiction.
It is essential to put the emphasis particularly on upholding the fundamental human rights of persons involved, in other words suspects and defendants, at all stages of criminal proceedings and, at the same time, also to ensure a corresponding level of personal data protection. We must consequently turn our attention to the Commission's legislative initiative entitled 'Transfer of Proceedings in Criminal Matters', which will apparently solve this problem much more comprehensively. It is essential to support this draft, even though there are practical problems in solving conflicts of exercise of jurisdiction in criminal proceedings. The progressive alliance of socialists and democrats therefore supports the draft, although we are insisting on the provision of sufficient protection for persons involved in criminal proceedings and, at the same time, a stronger role for Eurojust and greater efficiency for the mechanism as a whole.
(NL) Madam President, the Dutch Party for Freedom (PVV) sees no good in this proposal. The Netherlands, and the Netherlands alone, should be taking decisions on the exercise of jurisdiction. It appears that more and more proposals are being made that ultimately boil down to harmonisation of the criminal law of the Member States. Examples are accreditation of forensic laboratories, harmonisation of the policy on interpreters and the transfer of criminal records. The PVV asks itself where this is all heading. We cannot support a European penal code or a European code of criminal procedure. This looks like salami tactics, where you keep having small slices rammed down your throat until you end up having eaten the whole sausage.
(ES) Madam President, I would like to begin by thanking and congratulating my friend, Mrs Weber, on the fine work she has accomplished in this report.
Ladies and gentlemen, as you know, judicial cooperation is to become part of the legislative areas of responsibility of the European Parliament in the very near future.
The Irish people has now given its view through a referendum and, in my view, its decision has been positive and correct.
European citizens hope that the area of freedom, security and justice will be a reality in which their procedural rights are equally respected and guaranteed, regardless of the part of Community territory in which they find themselves.
Our duty is therefore to ensure that these procedural guarantees are abided by in all Member States.
When there is a 'positive' conflict of jurisdiction between different Member States, this must be resolved as swiftly as possible, in order to protect citizens and avoid any risk of infringing the legal principle of ne bis in idem.
In order to do this, it is crucial for the judicial bodies involved in the conflict of jurisdictions to cooperate and communicate.
The report also contains a debate on what role Eurojust has and what role it should have when such conflicts of jurisdiction arise.
The rapporteur argues that Eurojust should be informed of any conflict that arises, even where it has been resolved bilaterally between the judicial bodies involved.
In contrast, the shadow rapporteur from my group, Mrs Macovei, believes that, in the interests of reducing bureaucracy, Eurojust should only be informed in those cases where it has not been possible to reach an agreement between the courts involved.
I believe that Mrs Macovei is right.
Moving on to other issues, Mrs Weber also urges the Commission to put forward as soon as possible an additional proposal, complementing the framework decision, to establish rules for the resolution of 'negative' conflicts of jurisdiction.
(RO) I would like to begin by congratulating the rapporteur for the fine job she has done. I also wish to stress that joint actions at European level are vital in order to strengthen freedom, security and justice. I welcome this initiative intended to resolve the conflicts of jurisdiction because Member States are frequently faced with problems relating to mutual recognition of judicial decisions in criminal matters.
There should be no procedural differences between Member States when it comes to protecting accused persons. In fact, we should adopt measures which will ensure that any accused person can enjoy sound procedural guarantees, anywhere in Europe. With regard to exchanging information between countries, consideration must be given to the need to protect personal data and to clearly establish the type of data that can be transferred.
I wish to emphasise the importance of direct consultations between the authorities in European Union countries in order to do away with parallel proceedings and avoid situations where the relevant institutions in a particular state have to subjectively determine sentences for charges brought against citizens, in most cases, due to a lack of information. We should also propose in the future a reinforcement of the role played by Eurojust in resolving any conflicts and establish closer cooperation between Member States, also for the benefit of EU citizens.
(RO) I would like to begin by congratulating the rapporteur and co-rapporteurs for the fine job they have done. I would like to use my speech to highlight two of the issues mentioned by the shadow rapporteur from my political group, Mrs Macovei.
The first issue concerns public confidence in the justice system, which seems extremely important to me, at a time when our democracies, the democracies of the Member States, cannot be envisaged without this confidence in the justice system. I believe that everything possible must be done to ensure that it is always a feature of our public life.
Secondly, I would like to emphasise the need to reduce the red tape involved in administering the justice system. The exchange of information between authorities is certainly important, but it is equally important that the act of administering justice does not become so bogged down in red tape that the level of protection which any individual freedom should enjoy is reduced.
(RO) I wish to congratulate the rapporteur and the co-rapporteur for the fine job they have done. I welcome this initiative on a framework decision on prevention and settlement of conflicts of exercise of jurisdiction in criminal proceedings. I would also like to make one important remark. This proposal for a framework decision is intended to deal only with positive conflicts of jurisdiction. There is no provision intended to deal with negative conflicts of jurisdiction.
I believe that Eurojust should only be involved where the parties fail to reach a common agreement. The basic principle of this directive is to initiate direct communication between the relevant authorities in the Member States. It is also in the interest of the person involved that the procedure is as short as possible to avoid an investigation into the same incident in two countries.
Madam President, it is true, as I have already mentioned, that the proposal is not as ambitious as the Commission would have liked, a point which the rapporteur underlined quite clearly in her speech.
However, the Commission supports it as a first stage in the prevention and settlement of conflicts of jurisdiction in the framework of criminal proceedings. For the time being, it is, of course, impossible to say when the second stage will be introduced. The decision will be taken in due course, according to developments concerning the entry into force of the Treaty of Lisbon, which I, of course, sincerely hope will take place.
The contents of this potential new initiative will depend on the result of the impact study that the Commission will have to carry out. Of course, I will pass on all of your comments to Vice-President Barrot. I would like to thank you once more for holding this debate.
rapporteur. - Madam President, the political groups in this House have made it pretty clear what their position is on this report and on the sensitive issues surrounding it, and particularly Eurojust. Indeed, it seems that the most important and most sensitive issue concerns where we stand on Eurojust.
However, I feel much more confident now about the future of this Framework Decision after hearing Commissioner Tajani speaking, on his own behalf and on behalf of Vice-President Barrot, about providing us with something more powerful that would clearly address not only positive conflicts of jurisdiction but also negative conflicts of jurisdiction.
The debate is closed. The vote will take place on Wednesday, 8 October 2009.
Written statements (Rule 149)
in writing. - The Hague Programme addresses the case of conflicts of jurisdiction in criminal matters. This is important when a cross-border criminal activity takes place. Four EU Member States tabled specific proposals with the aim of preventing and settling conflicts of jurisdiction in criminal proceedings. The issue relates to when the same person or persons are subject to criminal proceedings in different Member States in respect of the same facts. This may lead to the infringement of the judicial principle ne bis in idem (a person cannot be tried again if he has already been tried). The measures proposed are commendable and consist of:
a procedure for establishing contacts between the competent authorities of the Member States. This will confirm or otherwise the existence of parallel criminal proceedings;
rules governing the exchange of information between the authorities of the Member States conducting such criminal proceedings;
avoiding adverse consequences by reaching consensus between the Member States.
This Framework Decision should not lead to undue bureaucracy in cases where, for the problems addressed, more suitable options are readily available. Thus, in situations where more flexible instruments or arrangements are in place between Member States, those should prevail over this Framework Decision provided that they do not lower the protection afforded to the suspected or accused person. In cases where the suspected or accused person is held in provisional detention or custody, direct consultations shall aim to reach consensus as a matter of urgency. At all consultation stages, protection of the data of the suspected or accused person must comply with the principles established in the Charter of Fundamental Rights of the European Union and the European Convention for the Protection of Human Rights and Fundamental Freedoms.